Citation Nr: 1703411	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-10 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2. Entitlement to service connection for heart arrhythmia for accrued benefits purposes.

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities for accrued benefits purposes.

4. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and M. J.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to November 1956. He died in September 2013. The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In that rating decision, the RO denied service connection, for accrued benefits purposes, for PTSD, heart arrhythmia, and peripheral neuropathy of the bilateral upper and bilateral lower extremities.

In August 2016, the appellant had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran had pending claims for service connection for PTSD, heart arrhythmia, and peripheral neuropathy at the time of his death.

2. The Veteran had PTSD as a result of stressors during his service.

3. The Veteran's heart arrhythmia found many years after service was not attributable to disease or injury in service and was not caused or aggravated by his PTSD.

4. Peripheral neuropathy in the Veteran's upper and lower extremities found many years after service was not attributable to any exposure, disease, or injury in service


CONCLUSIONS OF LAW

1. The Veteran's PTSD was incurred as a result of stressors during service; accrued benefits based on that PTSD are warranted. 38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000(a) (2016).

2. The Veteran's heart arrhythmia was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability; accrued benefits based on that disorder are not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.303, 3.310, 3.1000(a) (2016).


3. Peripheral neuropathy in the Veteran's bilateral upper extremities was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability; accrued benefits based on that disability are not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000(a).

4. Peripheral neuropathy in the Veteran's bilateral lower extremities was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability; accrued benefits based on that disability are not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires, in general, that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

With respect to the service connection claims that the appellant is presently pursuing for accrued benefits purposes, the RO provided the Veteran notice in a March 2012 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates. In the August 2016 Board hearing, the undersigned VLJ fully explained the issues to the appellant. Because accrued benefits claims are addressed based on the evidence in the file when the veteran died, any additional evidence submitted after his death would not affect the appellant's accrued benefits claims.

The claims file contains service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the Board hearing. Unfortunately, VA examinations addressing the issues on appeal were not scheduled and performed before the Veteran died. The accrued benefits claims must be addressed based on evidence in the file at the date of his death.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claims, and the avenues through which they might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining evidence. The Veteran and the appellant actively participated in the claims process by providing evidence and argument. Thus, they were provided with a meaningful opportunity to participate in the claims process, and they have done so.

Accrued Benefits

During the Veteran's life, service connection was established, and he received VA disability compensation for hearing loss and for otitis media with cholesteatoma. In February 2012, he submitted a claim for service connection for multiple disabilities including PTSD, heart arrhythmia, and peripheral neuropathy. He died before the RO made a decision on those claims. Upon the death of an individual receiving VA benefit payments, certain persons, including a surviving spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due and unpaid. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). The appellant is pursuing service connection, for purposes of accrued benefits, for PTSD, heart arrhythmia, and peripheral neuropathy of the upper and lower extremities.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

PTSD

The Veteran contended and the appellant contends that he had PTSD as a result of experiences during his service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). 

The Veteran's service records show that he served in armored and infantry units, that he served in Korea, and that his duties were as an armored vehicle crewman. The symptoms that he reported in VA mental health treatment included nightmares involving events during his service in Korea. He related experiences involving the death of a fellow soldier in a mine explosion, other mine explosions, seeing dead bodies, and danger during tank operations. He indicated that when mines exploded he feared that the enemy was coming. Treating clinicians diagnosed PTSD.

VA clinicians considered the Veteran's accounts of service experiences and present symptoms and diagnosed him with PTSD. The diagnosis was based on and linked with his reported stressors during service. The stressors he reported are consistent with his documented service as an armored vehicle crewman in Korea. The Board finds that there is sufficient credible evidence that the claimed in-service stressors occurred. The record thus reasonably supports, and the Board grants, service connection for the Veteran's PTSD, for accrued benefits purposes.

Heart Arrhythmia

In the Veteran's February 2012 claim he sought service connection for heart arrhythmia. In a July 2012 statement he wrote that during service he fell from a tank, and that later it was found that he had damaged his heart.

In the 2016 Board hearing, the appellant stated that the Veteran was treated for heart problems from about 2007 forward. The appellant expressed her belief that his heart problems could have been related to stress he experienced during service, and could have been caused or aggravated by PTSD that was caused by experiences in service.

The Veteran's service treatment records reflect some musculoskeletal injuries, although specific history of a fall from a tank was not recorded. The records do not reflect any heart problems. On the report of a November 1956 examination for separation from service, the examiner marked "normal" for the condition of his heart.

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). The claims file contains no medical records regarding the condition of the Veteran's heart during the year following his separation from service, so there is no basis for such a presumption with regard to the claimed heart arrhythmia.

The claims file contains records of private and VA treatment of the Veteran in 2006 through 2013. In August 2006, the Veteran had a private cardiology consultation to address lightheadedness and dizziness. He indicated that he was treated for hypertension. He was noted to have bradycardia, occasional premature ventricular contractions, and first degree atrioventricular block. In April 2009, cardiac catheterization showed moderate diffuse coronary disease and severe systolic dysfunction. In June 2009, he was noted to have congestive heart failure. A pacemaker was implanted in January 2010. He had a stroke in October 2011. 

There are no records suggesting any heart problem during service, and no records addressing the condition of the Veteran's heart in the years immediately following his service. No clinician has suggested a possible relationship between the Veteran's heart arrhythmia or other heart disorders and his service or his PTSD. As there is no evidence of heart trouble during service, and no medical evidence relating a post-service heart disorder to service or to PTSD, the preponderance of the evidence is against service connection for heart arrhythmia or other heart disorder.

Peripheral Neuropathy

In the Veteran's February 2012 claim he sought service connection for peripheral neuropathy. In a July 2014 notice of disagreement (NOD), the appellant contended that the Veteran's peripheral neuropathy was an adjunct to his diabetes. In the 2016 Board hearing, the appellant indicated that the Veteran's peripheral neuropathy could be related to frostbite during his service in Korea.

The Veteran's service treatment records reflect that he was noted to have nonsymptomatic pes planus (flat feet) when he entered service. The records show treatment for a smashed finger in May 1955 and a foot injury in March 1956. The records contain no notation of cold injury. On the report of a November 1956 examination for separation from service, the examiner marked "normal" for his neurological condition and the condition of his upper and lower extremities.

The claims file contains records of private and VA treatment of the Veteran in 2006 through 2013. From 2007 forward he was noted to have type 2 diabetes mellitus. Physicians found that he had diabetic neuropathy, and also that he had peripheral vascular disease due to diabetes. In August 2011, he was found to have carpal tunnel syndrome. In October 2011, he had a stroke, which was followed by residual left hemiparesis. Clinicians noted that he may have had one or more previous strokes. In April 2012, imaging showed lumbar degenerative disc disease.

Medical records from the Veteran's service or within one year of service separation do not show neuropathy and do not reflect reports of cold injury. There is no indication that the Veteran told any clinician of a history of symptoms or injury from cold exposure. No clinician has related peripheral neuropathy in the Veteran's upper or lower extremities to any disease, injury, or exposures in service. The preponderance of the evidence thus is against service connection for the post-service peripheral neuropathy as related to any exposure, injury, or disease in service.

Some clinicians related the Veteran's peripheral neuropathy to his diabetes. In the July 2014 rating decision, the RO denied service connection for the Veteran's diabetes. The appellant did not include service connection for diabetes in her July 2014 NOD. As service connection is not established for the Veteran's diabetes, service connection for his peripheral neuropathy cannot be established as secondary to his diabetes. 


ORDER

Entitlement to service connection for PTSD, for accrued benefits purposes, is granted.

Entitlement to service connection for heart arrhythmia, for accrued benefits purposes, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, for accrued benefits purposes, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, for accrued benefits purposes, is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


